DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/024,312 filed on 6/29/18 and is a continuation of 14/063,740 filed on 10/25/13.

Response to Amendment
This office action is in response to the argument filed on 4/5/2021 wherein claims 1-15 are pending and ready for examination. No new or canceled claims have been cited.

Terminal Disclaimer
The terminal disclaimer filed on 12/4/19 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,012,494 has been reviewed and is accepted.  The terminal disclaimer has been approved on 12/14/19.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1-7, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007 /0042675 A1, Benvegnu et al, hereinafter referenced as Benvegnu, in view of US 2012/0170830 A 1, Blanton et al, hereinafter referenced Blanton. Benvegnu and Blanton are disclosed in IDS submitted on 6/29/18.

As to independent claim 1, Benvegnu teaches “A method of operating a polishing system, comprising: receiving, by one or more computers, a plurality of measured spectra reflected from a substrate at a plurality of different positions on the substrate, the substrate comprising at least two regions having different structural features;” ([abstract] wherein the reflected spectra to be analyzed of a selected substrate is disclosed. Moreover, fig 5, [0060] wherein plurality of measuring points are illustrated which reads on "plurality of different positions on the substrate", also [0064] "multiple locations". Furthermore, [0006] "computer implemented'. Moreover, [0036] "a nonuniform thickness", “The thickness at a location that would be in the path 214 of a light beam is less than the thickness at a location that would not be in the path 214 of
the light beam” reads on "two regions having different structural features". Moreover, [0109] "computer or multiple computers" reads on "by one or more computers".)
“performing, by the one or more computers, a clustering algorithm on the plurality of measured spectra to separate the plurality of measured spectra into a number of groups based on the spectral characteristics of intensity values as a function of wavelength or frequency of the plurality of measured spectra,” ([0079-0081] and fig 7A-B, 8A_B, and 11,"The spectra can be grouped by radial distance from the center of the substrate…. A difference between the one or more current spectra and a reference spectrum is calculated (step 806). The reference spectrum can be obtained as described above in reference to FIG. 7B. In one implementation, the difference is a sum of differences in intensities over a range of wavelengths." The spectra are grouped by radial distance wherein the difference between these spectra is distinguished based on their intensities over a range of wavelengths.  Also see [0058] “intensity”; and [0099] and fig 5.)
Benvegnu is silent in regards to includes initializing a plurality of centroids by selecting at least a pair of spectra from the plurality of measured spectra with the pair of spectra meeting a distance metric criterion, and setting the plurality of centroid to have the spectral characteristics of the selected spectra.
Blanton teaches “wherein performing the clustering algorithm includes initializing a plurality of centroids by selecting at least a pair of spectra from the plurality of measured spectra with the pair of spectra meeting a distance metric criterion, and setting the plurality of centroid to have the spectral characteristics of the selected spectra;” ([0009], [0041-0042] and [0052] "Kmeans clustering algorithm". Moreover, center of one or more clusters", "particular reference point such as a center of the snippt image". Furthermore, [0034-0036] "skeleton vertexes define the center line of the polygon. Center lines of suspect polygons 14 are illustrated in FIG. 4. In particular, it is determined that the suspect polygon 14A has a center line 32, and the suspect polygon 14G has a center line 34 (FIG. 2, step 2006). The center line of a suspect polygon 14 may be used for centering the polygon."; "particular reference point is the center of the snippet frame 18”. Also see [0042-0045] "μ1, μ2, .... μk are the cluster centers" i.e. the clusters center are initiated as each cluster has its μ value. Moreover, [0009] and [0047-0048] "second pass"," a two pass clustering process" reads on "pair of spectra", see [0019], [0047-0048], [0052], and fig 8. Moreover, [0054] "Preferably, snippet images from larger clusters are selected, and snippet images closest to a center of a cluster are selected”, wherein larger clusters reads on "meeting a distance metric criterion", see [0051] "frame size results in a width and height which are more than 15 times larger than the minimum feature size".)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known k-means clustering algorithm of Blanton to Benvegnu as this algorithm is well-known and is applicable to the art of chemical mechanical polishing (CMP) simulation (Blanton [0006] and [0054]), and it would provide the predicted clustering results. Thus one of ordinary skill in the art would appreciate using the alternative clustering methodology that is applicable to (CMP) as it would provide predicted results, yet with greater accuracy (Blanton [0051-0052].) (KSR.) Furthermore, Benvegnu teaches ([0079-0080]) the principle of clustering based on the radial distance from the center of the substrate which is similar/equivalent to the K-
Benvegnu as modified teaches “selecting one of the number of groups to provide a selected group having a subset of spectra from the plurality of measured spectra; ([0099] "A subset of the spectra processed thus far is selected”. Moreover, fig 7 A item 708, and fig 11 item 1108 wherein selection of a spectral subset is disclosed.)
Benvegnu as modified teaches “determining, in the one or more computers, at least one characterizing value for the substrate based on the subset of spectra of the selected group;” ([0006-0007] wherein thickness reads on "characterizing value", see fig 7A "thickness of interest. Moreover, [0050] "determine a polishing end point” another example of characterizing value for the substrate to be determined, also see [0062]. Moreover, [0099] "A subset of the spectra processed thus far is selected”. Moreover, fig 7 A item 708, and fig 11 item 1108 wherein selection of a spectral subset is disclosed)
"and controlling polishing of the substrate based on the characterizing value, wherein controlling polishing of the substrate includes determining a polishing endpoint based on the characterizing value and stopping polishing at the polishing endpoint.” ([abstract], [0050] "determine a polishing end point” also see [0073] wherein stopping the polishing reads "controlling polishing" and “stopping polishing”. See [0085] wherein the polishing to be stopped based on the determined polishing endpoint of [0083], see figs 8A and 8B.)

As to independent claim 6, Benvegnu teaches “A computer program product residing on a computer readable medium, the computer program product comprising computer implemented”, “program product”. Moreover, [0036] "a nonuniform thickness", “The thickness at a location that would be in the path 214 of a light beam is less than the thickness at a location that would not be in the path 214 of
the light beam” reads on "two regions having different structural features". Moreover, [0109] "computer or multiple computers" reads on "by one or more computers".)
“perform a clustering algorithm on the plurality of measured spectra to separate the plurality of measured spectra into a number of groups based on the spectral characteristics of intensity values as a function of wavelength or frequency of the plurality of measured spectra,” ([0079-0081] and fig 7A-B, 8A_B, and 11,"The spectra can be grouped by radial distance from the center of the substrate…. A difference between the one or more current spectra and a reference spectrum is calculated (step 806). The reference spectrum can be obtained as described above in reference to FIG. 7B. In one implementation, the difference is a sum of differences in intensities over a range of wavelengths." The spectra are grouped by radial distance wherein the difference between these spectra is distinguished based on their intensities over a range of wavelengths.  Also see [0058] “intensity”; and [0099] and fig 5.)

Blanton teaches “wherein the instructions to perform the clustering algorithm include instructions to initialize a plurality of centroids by selecting at least a pair of spectra from the plurality of measured spectra with the pair of spectra meeting a distance metric criterion, and to set the plurality of centroid to have the spectral characteristics of the selected spectra;” ([0009], [0041-0042] and [0052] "Kmeans clustering algorithm". Moreover, [0006-0007] "center of one or more clusters", "particular reference point such as a center of the snippt image". Furthermore, [0034-0036] "skeleton vertexes define the center line of the polygon. Center lines of suspect polygons 14 are illustrated in FIG. 4. In particular, it is determined that the suspect polygon 14A has a center line 32, and the suspect polygon 14G has a center line 34 (FIG. 2, step 2006). The center line of a suspect polygon 14 may be used for centering the polygon."; "particular reference point is the center of the snippet frame 18”. Also see [0042-0045] "μ1, μ2, .... μk are the cluster centers" i.e. the clusters center are initiated as each cluster has its μ value. Moreover, [0009] and [0047-0048] "second pass"," a two pass clustering process" reads on "pair of spectra", see [0019], [0047-0048], [0052], and fig 8. Moreover, [0054] "Preferably, snippet images from larger clusters are selected, and snippet images closest to a center of a cluster are selected”, wherein larger clusters reads on "meeting a distance metric criterion", see [0051] "frame size results in a width and height which are more than 15 times larger than the minimum feature size".)

Benvegnu as modified teaches “select one of the number of groups to provide a selected group having a subset of spectra from the plurality of measured spectra;” ([0099] "A subset of the spectra processed thus far is selected”. Moreover, fig 7 A item 708, and fig 11 item 1108 wherein selection of a spectral subset is disclosed)
Benvegnu as modified teaches “determine at least one characterizing value for the substrate based on the subset of spectra of the selected group;” ([0006-0007] wherein thickness reads on "characterizing value", see fig 7A "thickness of interest. Moreover, [0050] "determine a polishing end point” another example of characterizing value for the substrate to be determined, also see [0062]. Moreover, [0099] "A subset of the spectra processed thus far is selected”. Moreover, fig 7 A item 708, and fig 11 item 1108 wherein selection of a spectral subset is disclosed)
determine a polishing end point” also see [0073] wherein stopping the polishing reads "controlling polishing" and “stopping polishing”. See [0085] wherein the polishing to be stopped based on the determined polishing endpoint of [0083], see figs 8A and 8B.)

As to independent claim 14, Benvegnu teaches “A polishing system, comprising: a support to hold a polishing pad;” ([abstract] wherein polishing method and associated system is disclosed. Moreover, fig 2A-2F "polishing pad” and fig 1, [0026-0027] "The polishing apparatus 20 includes a rotatable disk-shaped platen 24, on whicha polishing pad 30 is situated'; "The polishing pad 30 is usually placed on the platen 24".)
“a carrier head to hold a substrate comprising at least two regions having different structural features in contact with the polishing pad;” (fig 1 item 70, [0004] "The carrier head provides a controllable load on the substrate to push it against the polishing pad." Moreover, [0049] "a carrier head 70 operable to hold the substrate 10 against the
polishing pad 30. The carrier head 70 is suspended from a support structure 72”.)
“an in-situ optical monitoring system to measure a plurality of measured spectra reflected from a substrate at a plurality of different positions on the substrate;” (fig 1, an optical head 53 situated in a recess 26 of the platen 2”, also see [0052]. Moreover, fig 5, [0060] wherein plurality of measuring points are illustrated which reads
on "plurality of different positions on the substrate", also [0064] "multiple locations".)
“and a controller configured to receive the plurality of measured spectra from the in-situ optical monitoring system;” ([0053] "the controller for the optical monitoring system." Moreover, [0060] "a computing device operable to control their operation and to receive their signals.")
“perform a clustering algorithm on the plurality of measured spectra to separate the plurality of measured spectra into a number of groups based on the spectral characteristics of intensity values as a function of wavelength or frequency of the plurality of measured spectra,” ([0079-0081] and fig 7A-B, 8A_B, and 11,"The spectra can be grouped by radial distance from the center of the substrate…. A difference between the one or more current spectra and a reference spectrum is calculated (step 806). The reference spectrum can be obtained as described above in reference to FIG. 7B. In one implementation, the difference is a sum of differences in intensities over a range of wavelengths." The spectra are grouped by radial distance wherein the difference between these spectra is distinguished based on their intensities over a range of wavelengths.  Also see [0058] “intensity”; and [0099] and fig 5.)
Benvegnu is silent in regards to includes initializing a plurality of centroids by selecting at least a pair of spectra from the plurality of measured spectra with the pair of spectra meeting a distance metric criterion, and setting the plurality of centroid to have the spectral characteristics of the selected spectra.
Kmeans clustering algorithm". Moreover, [0006-0007] "center of one or more clusters", "particular reference point such as a center of the snippt image". Furthermore, [0034-0036] "skeleton vertexes define the center line of the polygon. Center lines of suspect polygons 14 are illustrated in FIG. 4. In particular, it is determined that the suspect polygon 14A has a center line 32, and the suspect polygon 14G has a center line 34 (FIG. 2, step 2006). The center line of a suspect polygon 14 may be used for centering the polygon."; "particular reference point is the center of the snippet frame 18”. Also see [0042-0045] "μ1, μ2, .... μk are the cluster centers" i.e. the clusters center are initiated as each cluster has its μ value. Moreover, [0009] and [0047-0048] "second pass"," a two pass clustering process" reads on "pair of spectra", see [0019], [0047-0048], [0052], and fig 8. Moreover, [0054] "Preferably, snippet images from larger clusters are selected, and snippet images closest to a center of a cluster are selected”, wherein larger clusters reads on "meeting a distance metric criterion", see [0051] "frame size results in a width and height which are more than 15 times larger than the minimum feature size".)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known k-means clustering algorithm of Blanton to Benvegnu as this algorithm is well-known and is applicable to the art of chemical mechanical polishing (CMP) simulation (Blanton [0006] and [0054]), and it 
Benvegnu as modified teaches “select one of the number of groups to provide a selected group having a subset of spectra from the plurality of measured spectra;” ([0099] "A subset of the spectra processed thus far is selected”. Moreover, fig 7 A item 708, and fig 11 item 1108 wherein selection of a spectral subset is disclosed.)
“determine at least one characterizing value for the substrate based on the subset of spectra of the selected group;” ([0006-0007] wherein thickness reads on "characterizing value", see fig 7A "thickness of interest. Moreover, [0050] "determine a polishing end point” another example of characterizing value for the substrate to be determined, also see [0062]. Moreover, [0099] "A subset of the spectra processed thus far is selected”. Moreover, fig 7 A item 708, and fig 11 item 1108 wherein selection of a spectral subset is disclosed)
“and control polishing of the substrate based on the characterizing value, wherein the controller is configured to determine a polishing endpoint based on the characterizing value and stop polishing at the polishing endpoint.” ([abstract], [0050] "determine a polishing end point” also see [0073] wherein stopping the polishing reads 

As to claims 2, 13 and 15, Benvegnu as modified teaches “the characterizing value is a thickness of an outermost layer of the substrate.” ([0006-0007] wherein thickness reads on "characterizing value", see fig 7A "thickness of interest. Moreover, [0003] in certain application the filler layer is planarized until the top surface of the patterned layer is exposed, thus the measured thickness is to measure the top layer which reads on "outermost of the substrate". Also see [0029] "top surface"; "outer layer”)

As to claim 3, Benvegnu as modified teaches the limitations of claim 1.
Benvegnu is silent in regards to clustering algorithm comprises a k-means clustering algorithm.
Blanton teaches “the clustering algorithm comprises a k-means clustering algorithm.” ([0009], [0041-0042] and [0052] "K-means clustering algorithm")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known k-means clustering algorithm of Blanton to Benvegnu as this algorithm is well-known and is applicable to the art of chemical mechanical polishing (CMP) simulation (Blanton [0006] and [0054]), and it would provide the predicted clustering results. Thus one of ordinary skill in the art would appreciate using the alternative clustering methodology that is applicable to (CMP) as it would provide predicted results, yet with greater accuracy (Blanton [0051-0052].) (KSR.) 

As to claim 4, Benvegnu as modified teaches “the plurality of measured spectra are measured with an in-line monitoring system before polishing of the substrate.” ([0109] "A computer program can be deployed to be executed on one computer or on multiple computers at one site or distributed across multiple sites and interconnected by a communication network." Deploying at one site or multiple sites reads on "in-line monitoring", in the light of the specification page 4, 9 and  fig 3 is an example of in-line monitoring, and wherein the controller 190 is remote, i.e. the in-line means remote, i.e. the data to be deployed. Thus the deploying to one or multiple sites of Benvegnu [0109] reads on remote/ "in-line monitoring".)

As to claim 5, Benvegnu as modified teaches “the plurality of measured spectra are measured with an in-situ monitoring system during polishing of the substrate.” (fig 1,
[0027] "an optical head 53 situated in a recess 26 of the platen 2”, also see [0052]. Moreover, [abstract] "polishing step" see fig 7 A)

As to claim 7, Benvegnu as modified teaches the limitations of claim 6.

Blanton teaches “select a pair of spectra from the plurality of measured spectra comprise instructions to select a pair of spectra having a greatest distance metric.” [0009] and [0047-0048] "second pass"," a two pass clustering process" reads on "pair of spectra", see [0019], [0047-0048], [0052], and fig 8. Moreover, [0054] "Preferably, snippet images from larger clusters are selected, and snippet images closest to a center of a cluster are selected”, wherein larger clusters reads on "meeting a distance metric criterion", see [0051] "frame size results in a width and height which are more than 15 times larger than the minimum feature size". Furthermore, [0054] "Preferably, snippet images from larger clusters are selected, and snippet images closest to a center of a cluster are selected”, wherein larger clusters reads on "greatest distance metrics")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known k-means clustering algorithm of Blanton to Benvegnu as this algorithm is well-known and it is applicable to the chemical mechanical polishing (CMP) simulation (Blanton [0006] and [0054]), and it would provide the predicted clustering results. Thus one of ordinary skill in the art would appreciate using the alternative clustering methodology that is applicable to (CMP) as it would provide predicted results with greater accuracy (Blanton [0051-0052].) KSR. Furthermore, Benvegnu teaches ([0079-0080]) the principle of clustering based on the radial distance from the center of the substrate which is similar to the K-means principles, meanwhile is based on the differences in intensities over a range of 

Claim 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Benvegnu as modified by Blanton as applied to claim 6 above, and further in view of US 2012/0017045 A1, Haines et al, hereinafter referenced as Haines. Haines is cited in the IDS submitted on 6/29/18.

As to claim 8, Benvegnu as modified teaches the limitations of claim 7.
Benvegnu is silent in regards to select a pair of spectra having a greatest distance metric comprise instructions to determine a Euclidian distance between every pair of spectra from the plurality of measured spectra and select a pair of spectra that has the largest Euclidean distance.
Haines teaches “the instructions to select a pair of spectra having a greatest distance metric comprise instructions to determine a Euclidian distance between every pair of spectra from the plurality of measured spectra and select a pair of spectra that has the largest Euclidean distance.” ([0026] wherein the Euclidian distance is one of the several well-known methods of distance measuring within the art of data clustering. Moreover, [0024-0026] wherein there are many ways of centroid determination, and wherein the furthest neighbor is one of them; furthest neighbor reads on "largest two clusters top levels")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known k-means clustering algorithms of Haines to Benvegnu as modified by Blanton, wherein at least one of the many well-known methodology within the k-means clustering technique such as the Euclidean distance measuring, minimum or maximum distance, provides the predicted results (KSR). Thus one of ordinary skill in the art would appreciate to include the Euclidean distance, or measuring method maximum distance or minimum distance, to Blanton's K-means since this clustering methodology could encompass any one of the examples cited in ([0024-0026] Haines) as they are widely and alternatively used within the art and would provide predicted results. (KSR)

As to claim 9, Benvegnu as modified teaches the limitations of claim 6.
 	Benvegnu is silent in regards to perform the clustering algorithm comprise instructions to assign each spectrum of the received plurality of spectra to its nearest, initialized centroid and form multiple groups based on the assignment.
Haines teaches “the instructions to perform the clustering algorithm comprise instructions to assign each spectrum of the received plurality of spectra to its nearest, initialized centroid and form multiple groups based on the assignment.” ([0026] "nearest neighbor”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known k-means clustering 

As to claim 10, Benvegnu as modified teaches the limitations of claim 9.
Benvegnu is silent in regards to perform the clustering algorithm comprise instructions to generate a new centroid for each group by averaging the spectra in each group.
Haines teaches “the instructions to perform the clustering algorithm comprise instructions to generate a new centroid for each group by averaging the spectra in each group” ([0026] "unweighted pair-group average, weighted pair-group average,". Also see [0025] "new cluster”, as new clusters require new centroids.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known k-means clustering algorithms of Haines to Benvegnu as modified by Blanton, wherein at least one of the many well-known methodology within the k-means clustering technique such as the Euclidean distance measuring, minimum or maximum distance, provides the predicted results (KSR). Thus one of ordinary skill in the art would appreciate to include the 

As to claim 11, Benvegnu as modified teaches the limitations of claim 10.
Benvegnu is silent in regards to perform the clustering algorithm comprise instructions to reassign each spectrum of the received plurality of spectra to its nearest new centroid and form multiple new groups based on the assignment. 
Haines teaches “the instructions to perform the clustering algorithm comprise instructions to reassign each spectrum of the received plurality of spectra to its nearest new centroid and form multiple new groups based on the assignment.” ([0025] wherein the multiple new clustering groups is disclosed and wherein the nearest distance is disclosed in [0026].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known k-means clustering algorithms of Haines to Benvegnu as modified by Blanton, wherein at least one of the many well-known methodology within the k-means clustering technique such as the Euclidean distance measuring, minimum or maximum distance, provides the predicted results (KSR). Thus one of ordinary skill in the art would appreciate to include the Euclidean distance, or measuring method maximum distance or minimum distance, to Blanton's K-means since this clustering methodology could encompass any one of the 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Benvegnu as modified by Blanton and Haines as applied to claim 6 above, and further in view of US 8,478,057 A1, Cui et al, hereinafter referenced as Cui. Cui is cited in the IDS submitted on 6/29/18.

As to claim 12, Benvegnu as modified teaches the limitations of claim 11.
Benvegnu is silent in regards to perform the clustering algorithm comprise instructions to iteratively update the new centroids and form new groups until the new centroids converge.
Cui teaches “wherein the instructions to perform the clustering algorithm comprise instructions to iteratively update the new centroids and form new groups until the new centroids converge.” (fig 7 and col 12 lines 19-56, "recursively'' reads on "iteratively", and "the positions of the k-centers recomputed” reads on "update new centroid", "and the process continue until a convergence fork-center is reached.")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the well-known technique of super blocks clustering within the k-means process of Cui to Benvegnu as modified by Blanton, as the latter uses k-means clustering algorithm process, and as this process comprises multiple well-known methodologies that are applicable and compatible with the teaching of Benvegnu as modified by Blanton. Thus one of ordinary skill in the art would be 

Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive.

The applicant argues (Remarks page 2) “The Examiner points to the portion of Benvegnu that discloses "A difference between the one or more current spectra and a reference spectrum is calculated (step 806). The reference spectrum can be obtained as described above in reference to FIG. 7B. In one implementation, the difference is a sum of differences in intensities over a range of wavelengths." However, the calculation of this difference is performed as part of generation of the difference trace and after the sorting of the measurements into the radial zones. In short, no clustering is performed based on the calculation of the difference value. Although the Examiner is entitled to the broadest reasonable interpretation, no person of ordinary skill would confuse the generation of the difference trace for each radial zone with sorting of the measurements into the radial zones.”
The examiner respectfully does not agree. First in regards to the argument of clustering and “radial difference and the generation of difference trace after the sorting”, such argument is moot as it lacks support by the claim language, letting alone that the aspect of a certain step being applied after or before the sorting action has no existence. The examiner emphasizes that the differencing step is part of the sorting process applied based on the spectra characteristics including the radial distancing and intensity. Benvengnu cites in [0079] as an example of points such as 502-510, wherein such points is within a defined radial distance, and then either one point is taken or two points and their average is taken. Then each taken point or each the average of the two points will undergo a differencing realized by subtracting a reference spectrum at lamda point and current spectrum at lamda point thus implementing the sorting process as shown in fig 7-8 in order to sort the points based on their spectral characteristics wherein the matching or being close enough (within a range), hence grouping will be batched together/sorted, whereas other batches groups are grouped/ batched/ sorted as well based on their common spectral characteristics as clearly disclosed in [0074-0077] “set-up substrate and with selected spectrum designated to be the reference spectrum”, “then the currently selected spectrum is known to generate a result that matches the calibration point”; “therefore the reference spectrum can be kept as the reference spectrum for run time polishing of the other substrate of the batch” i.e. similar points of similar spectral characteristics are batched together. Otherwise the step of selecting a different reference spectrum (step 718) of fig 7, for another batch that is different than the first batch due to its different corresponding spectral characteristics, to be applied, wherein determining the spectrum characteristics is applied by applying the difference between the intensities of current and reference as in [0078-0082] and figures 7-8,
    PNG
    media_image1.png
    63
    298
    media_image1.png
    Greyscale
. Second, the steps of figures 7-8 are repeated for each of the selected point and its associated spectral characteristics as in [0073-0079] wherein the step of differencing is part of the process of sorting to batches based on the batch spectral characteristics which is determined by applying the generation is in effect the mathematical aspect of the applied sorting process, i.e. the differencing between the intensities of reference and current spectra as a function of the wavelength, is the mathematical aspect that realizes the sorting process. Furthermore, the spectrum sorting aspect is emphasized as being based on the varying characteristics of the spectra as in [0098-0099] and fig 5, “spectra can be sorted based on the region of the pattern that has generated the spectrum”; “different regions of pattern substrate usually yield different spectra”, “spectra can be sorted based on their shape into a group for scribe lines and a group of arrays”.
The rest of the arguments have been acknowledged, yet the above response addresses them.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448.  The examiner can normally be reached on Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        5/20/2021